Citation Nr: 1515716	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-41 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy. 

2.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for gastroparesis and gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected lumbar spine degenerative joint disease and bilateral knee degenerative joint disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July1975 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied an increased rating in excess of 10 percent for the service-connected gastroparesis and GERD, and denied service connection for diabetes mellitus.  The agency of original jurisdiction (AOJ) is the VA RO in St. Petersburg, Florida.  A claim for an increased rating for gastroparesis and GERD was received in October 2004.  A claim for service connection for diabetes mellitus was received in August 2005.   

A June 2007 rating decision granted an increased rating of 30 percent for the service-connected gastroparesis and GERD, effective October 28, 2004 (the date the increased rating claim was received by VA).  A claim for service connection for a neck disorder was received in December 2006.  A February 2008 rating decision, in pertinent part, (1) continued the denial of service connection for diabetes mellitus; (2) denied service connection for diabetic retinopathy, diabetic neuropathies, and neck pain; and (3) denied a rating in excess of 30 percent for gastroparesis and GERD.  

The February 2008 rating decision purported to decline reopening service connection for diabetes mellitus and deny a rating in excess of 30 percent for gastroparesis and GERD (pursuant to a December 2006 "claim").  Following the denial of service connection for diabetes mellitus and an increased rating for gastroparesis and GERD in November 2005, the Veteran filed a timely notice of disagreement in December 2005.  In June 2007, the RO issued a statement of the case with regard to the issues of service connection for diabetes mellitus and an increased disability rating for gastroparesis and GERD.  

Pursuant to the Veteran's December 2006 submission, the RO was also concurrently developing and adjudicating claims to "reopen" service connection for diabetes mellitus and an increased rating for gastroparesis and GERD.  The RO continued to develop these issues following the June 2007 statement of the case, eventually issuing the February 2008 rating decision; therefore, the Board finds that the February 2008 rating decision was merely a readjudication of the pending original service connection and increased rating claims.

A claim for service connection for PTSD was received in December 2008.  A February 2010 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, effective December 9, 2008.  

The appeal for service connection for diabetes mellitus, to include diabetic complications, was initially characterized as three separate issues: (1) service connection for diabetes mellitus, (2) service connection for diabetic neuropathy, and (3) service connection for diabetic retinopathy.  Note 1 of Diagnostic Code 7913 provides that, for rating diabetes mellitus, compensable complications will be separately evaluated unless they are part of the criteria used to support a 100 percent schedular rating.  38 C.F.R. § 4.119 (2014).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  As discussed below, the Board is granting service connection for diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy (the Veteran has current diagnoses of these complications), which constitutes a full grant of the service connection benefit sought on appeal.  The assignment of disability ratings for diabetes mellitus, including the question of whether separate compensable ratings should be assigned for the diabetic complications, is a downstream rating element that will be addressed by the agency of original jurisdiction (AOJ) in the first instance when it assigns the initial rating(s), and is not currently in appellate status before the Board.  As such, the Board has recharacterized the service connection issues on appeal.


The issues of service connection for a neck disorder and higher disability ratings for gastroparesis and GERD and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's currently diagnosed diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board grants service connection for diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy, constituting a full grant of the benefit sought on appeal with respect to this issue and is remanding the issues of service connection for a neck disorder and higher disability ratings for PTSD and gastroparesis and GERD; therefore, no discussion of VA's duty to notify and to assist is necessary.


Service Connection for Diabetes Mellitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with diabetes mellitus type II, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  

As adjudicated below, the Board is granting service connection for diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theories of presumptive service connection based continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b)) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The Veteran essentially contends that he was diagnosed with glucose intolerance while on active duty that progressed into diabetes mellitus.  See August 2014 written statement.  

First, the evidence demonstrates that the Veteran has current diagnosed diabetes mellitus type II.  See April 2001 VA treatment records.  A May 2007 VA treatment record notes that the Veteran has diabetic retinopathy.  A June 2009 VA treatment record notes that the Veteran had peripheral neuropathy associated with his diabetes mellitus.  

Next, the evidence of record demonstrates that the Veteran had abnormal glucose readings multiple days in a row during service.  See February 1988 service treatment record.  A March 1993 service treatment record also notes that the Veteran had abnormally high glucose readings.  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy had its onset in service.  

The evidence weighing against the claim includes the May 2009 VA examination report.  The VA examiner opined that the isolated-elevated blood glucose levels during the Veteran's active service was not a prodromal manifestation of the currently diagnosed diabetes mellitus because the Veteran was neither diagnosed with or treated for diabetes with elevated blood sugars during service.

The evidence weighing in favor of the claim includes July and November 2008 letters from two VA doctors.  In a July 2008 letter, a VA doctor noted that the Veteran had glucose intolerance/hyperglycemia during service that had progressed to diabetes mellitus type II.  In a November 2008 letter, a VA doctor, upon review of the Veteran's service treatment records, opined that the February 1988 lab results were consistent with diabetes mellitus provided that those tests were done under fasting conditions.   

The finding of in-service onset is supported by the evidence of record, specifically, the July and November 2008 letters from two VA doctors.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in favor of the Veteran, service connection for diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for diabetes mellitus type II with complications of diabetic peripheral neuropathy and diabetic retinopathy is granted.


REMAND

Initial Rating for PTSD

In a February 2010 rating decision, the RO granted service connection for PTSD and assigned a 50 percent initial disability rating.  In an April 2010 written statement, the Veteran expressed disagreement with the disability rating assigned and contended that he was entitled to a higher disability rating.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The April 2010 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  While the AOJ issued a December 2011 rating decision that granted a temporary total (100 percent) disability rating (for hospitalization) for the PTSD from April 19, 2011 to June 14, 2011, no statement of the case has been issued with regard to a higher initial rating for PTSD.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board is remanding the issue of a higher initial rating for PTSD for issuance of a statement of the case.    

Increased Rating for Gastroparesis and GERD 

Additionally, it appears that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  In a June 2011 written statement, the Veteran indicated that he was receiving SSA benefits based on his service-connected disabilities.  As the Board cannot determine the basis for the award from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the current issue on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).

Service Connection for a Neck Disorder

The Veteran was provided with a VA examination in December 2013 to assist in determining the nature and etiology of the claimed neck disorder.  The VA examiner opined that the Veteran's cervical spine strain was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine or bilateral knee disabilities because there is no evidence in the medical literature supporting a direct cause and effect relationship between lumbar arthritis and the development of neck strain.   
 
The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310 (2014).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the neck disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issues of service connection for a neck disorder and higher disability ratings for gastroparesis and GERD and PTSD are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of a higher initial disability rating for PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed neck disorder, as secondary to the service-connected lumbar spine and bilateral knee disabilities.  The claims file should be provided to the examiner.  The VA examiner should diagnose all current neck disabilities and offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed neck disability was caused by the service-connected lumbar spine or bilateral knee disabilities?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed neck disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected lumbar spine or bilateral knee disabilities?

3.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


